Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-7 as filed December 2, 2020 are pending and under consideration.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0008] should presumably end in a period rather than a semi-colon.
Appropriate correction is required.

Claim Objections
Claims 6 and 7 are objected to because of the following informalities: 
Claim 6:  “an average particle size” is properly “the average particle size” because antecedent basis for the size is implicit to the recitation of a nanoparticle and “the pumpkin seed protein particles” is properly “the pumpkin seed protein nanoparticles” consistent with the recitation of the antecedent in claim 1.  
Claim 7:  “a high internal phase” is properly “the high internal phase”.
Appropriate correction is required.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Interpretation
Claim 1 recites a step of adding an essence.  For purposes of applying prior art the term “essence” has been broadly construed as a natural substance / extract of a plant / animal consistent with various dictionary / Merriam-Webster definitions (copy provided).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2016/0175432, published June 23, 2016) in view of Faure et al. (WO 2019/008145, published January 10, 2019, as evidenced by the Google translation); Pham et al. “Effects of pH and salt concentration on functional properties of pumpkin seed protein fractions,” Journal of Food Processing and Preservation 41:e13073, 2017; and Reddy et al. “Development of wheat glutenin nanoparticles and their biodistribution in mice,” Journal of Biomedical Materials Research A 103A(5):1653-1658, 2015 as evidenced by Wikipedia “Glutenin”.
	Ma teach an oil-in-water emulsion comprising a metabolizable oil (essence) phase comprising squalene (essence) or/and tocol (essence), an oil phase comprising water, and amphipathic solid particles having an average size from nanometer to micrometer; advantages of such Pickering emulsions include the ability to prepare emulsions having a high internal phase (title; abstract; Figures; paragraphs [0007], [0014]-[0015], [0017], [0024], [0040]-[0042], [0049]-[0050]; claims).  The solid particles have biocompatibility and are selected from the group inclusive of polysaccharides and high molecular weight polymers (paragraph [0024]).  The solid particles have a mass concentration of 0.1 to 20 wt% in the aqueous phase (about 0.1 to 20 w/v assuming a dilute solution and wherein w/v means grams particles / 100 mL solution) (paragraph [0044]).  The volume ratio of the oil phase and aqueous phase is between 1:100 and 9:1, e.g., 8:1 (paragraph [0045]).  The emulsion may be prepared by dispersing the solid particles inter alia homogenization (paragraph [0050]).
	Regarding the preamble of claim 7, the recitation a cosmetic article is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations.  Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP 2111.02.
	Ma do not teach the nanoparticle is derived from the alkaline (pH 8 to 11) extract of pumpkin seed protein as required by claim 7 by virtue of the dependency on claim 1.  As a product-by-process claim, the patentability of claim 7 is based on the product itself, not the method of production.  See MPEP 2113.
	The deficiency of Ma is made up for in the teachings of Faure, Pham and Reddy.
	Faure teach Pickering emulsions comprising plant powder / particles, in particular plant powder / particles obtained from seeds of an oleaginous species, as the Pickering emulsifier; such emulsifiers have the advantage of being bio-based / natural (title; abstract; claims; page 2).  The powder particles comprise protein (claim 9).
	Pham teach pumpkin seeds comprise oil and protein (paragraph bridging pages 1-2).  The protein consists of four fractions:  water-soluble albumin, salt-soluble globulin, alkali-soluble glutelin and alcohol soluble prolamin (paragraph bridging pages 1-2; page 2, “Protein fractionation of defatted pumpkin seed meal).  The main protein fraction is glutelin (page 4, lhc, last paragraph).  Pham further characterize the emulsifying capacity of the proteins inclusive of glutelin (pages 8-9).
Reddy teach preparation of wheat glutenin (a type of glutelin as evidenced by Wikipedia) nanoparticles (70 to 140 nm) intended for targeted drug delivery are biocompatible (title; abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute plant powder / particles comprising protein as taught by Faure for the amphipathic solid particles in the oil-in-water emulsions of Ma because plant powder particles have the advantage of being bio-based / natural and because they are art-recognized Pickering emulsifiers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute protein extracted from pumpkin seeds as taught by Pham inclusive of the alkali-soluble glutelin fraction thereof because pumpkin seeds are an oleaginous species falling with the genus of plant powder embraced by Faure.  There would be a reasonable expectation of success because Reddy evidence glutenin (a type of glutelin as evidenced by Wikipedia) is a biocompatible protein when in the form of nanoparticles.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  the method as instantly claimed (claims 1-6) is novel and non-obvious over the teachings of the prior art.  Although Ma teach a generic method of preparing solid (nano)particles (e.g., paragraph [0040]) and a generic method of using said particles in the formation of an oil-in-water emulsion (e.g., paragraph [0050]), there is no teaching, suggestion, or motivation in the prior art to prepare the emulsion of claim 1 according to the method steps of claim 1.  Likewise, there is no teaching, suggestion or motivation in the art to modify Pham to form pumpkin seed protein / glutelin .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. “Preparation and characterization of redox-sensitive glutenin nanoparticles,” International Journal of Biological Macromolecules 137:327-336, 2019 (available online 29 June 2019) generally disclose the preparation of glutenin nanoparticles (100 to 300 nm) using an antisolvent titration technique which is similar to the nanoparticle formation method as instantly claimed and disclose a nanoparticle formation method comprising some of the steps as instantly claimed (abstract; 2.2 Isolation of glutenin; 2.3 Preparation of redox-sensitive glutenin nanoparticles).  However, there is no teaching, suggestion or motivation in the art to modify the methods of Li to arrive at the instantly claimed method of obtaining pumpkin seed protein nanoparticles or to further utilize said nanoparticles in a high internal phase emulsion as instantly claimed.  
Ning et al. “Double-induced se-enriched peanut protein nanoparticles preparation, characterization and stabilized food-grade pickering emulsions,” Food Hydrocolloids 99:105308, 2020 (available online 13 August 2019) generally disclose methods of protein extraction, nanoparticle formation, and subsequent pickering emulsion formation (whole document).  However, there is no teaching, suggestion or motivation in the art to modify Ning to arrive at the method as instantly claimed.
Liu et al. “Wheat gluten-stabilized high internal phase emulsions as mayonnaise replacers,” Food Hydrocolloids 77:168-175, 2018 generally disclose methods of preparing gluten particles – comprising gliadin and glutenin -- by phase separation and subsequent preparation of HIPE through homogenization of sunflower oil at 75 wt% (whole document).  However, there is no teaching, suggestion or motivation in the art to modify Liu to arrive at the method as instantly claimed.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633